NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

PAULA REYNOLDS, JAMES NEAL,                  )
JR., and JOSEPH A. DAVIDSON, as              )
executor of the Estate of Vicki              )
Davidson, deceased,                          )
                                             )
             Appellants,                     )      Case No. 2D18-4602
                                             )
v.                                           )
                                             )
RAYMOND DONELSON,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Pinellas
County; Pamela A.M. Campbell, Judge.

Ted J. Starr of Starr Law Offices, P.A.,
Pinellas Park; and Edward S. Monohan,
V of Monohan & Blankenship, Florence,
Kentucky, for Appellants.

James R. Nieset of James R. Nieset,
P.A., St. Petersburg; and Elizabeth G.
Mansfield of Carnal & Mansfield, P.A.,
St. Petersburg, for Appellee.


PER CURIAM.


             Affirmed.

VILLANTI, MORRIS, and SALARIO, JJ., Concur.